Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UEDA (U.S. Publication No. 2018/0062263).
UEDA, in figure 5, discloses:
Claim 1: An antenna module (20), comprising: a rigid substrate (10); an integrated circuit (IC) (30) disposed on the rigid substrate; a first antenna (24) disposed on the rigid substrate connected to the IC; a flexible substrate (50); and a second antenna (52) disposed on the flexible substrate connected to the IC.
Claim 2: wherein the flexible substrate extends from the rigid substrate (fig. 5).

Claim 4: wherein the first antenna comprises one or more of a patch antenna (para. [0067]), a dipole antenna, and a monopole antenna.
Claim 5: wherein the second antenna comprises one or more of a patch antenna (para. [0067]), a dipole antenna, and a monopole antenna.
Claim 6: wherein the flexible substrate comprises two or more flexible substrates (50 and 57, fig. 8).
Claim 10: wherein one or more of the rigid substrate and the flexible substrate comprise an electrical connection (51) to one or more of the IC, the first antenna, and the second antenna.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mow et al. (U.S. Publication No. 2018/0026341).
Mow, in figure 8, discloses:
Claim 1: An antenna module, comprising: a rigid substrate (178); an integrated circuit (IC) (152) disposed on the rigid substrate; a first antenna (40’’) disposed on the rigid substrate (antennas 40’’ are indirectly disposed on printed circuit 178) connected to the IC; a flexible substrate (150); and a second antenna (40’) disposed on the flexible substrate connected to the IC.
Claim 9: wherein the IC is disposed on a surface (top surface of printed circuit 178) of the rigid substrate opposite to the first antenna, and wherein the second antenna is disposed on a surface of the flexible substrate extending from the surface of the rigid substrate having the first antenna disposed thereon (fig. 8).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Karacsony/          Primary Examiner, Art Unit 2845